NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ROBERT J. MERCER,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1857
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00089-NBF, Senior Judge Nancy B.
Firestone.
                 ______________________

               Decided: August 8, 2016
               ______________________

   ROBERT J. MERCER, Coleman, FL, pro se.

    RICHARD PAUL SCHROEDER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., DONALD E. KINNER.
                ______________________
2                                             MERCER   v. US



PER CURIAM.
    Robert Mercer appeals the Court of Federal Claims’s
dismissal of his complaint for lack of jurisdiction. Mercer
v. United States, No. 16-89C, 2016 WL 690472 (Fed. Cl.
Feb. 19, 2016) (“Order”). We affirm.
                      BACKGROUND
    Mr. Mercer is incarcerated in a Florida federal correc-
tional institution. Relevant to this appeal, he filed a
complaint in the Court of Federal Claims, alleging that
the United States District Court for the Middle District of
Florida is not an Article III court, and as such, lacked
jurisdiction to criminally sentence him. He also sought
relief based on an alleged violation of his Fifth Amend-
ment right to due process in connection with his criminal
defense attorney’s failure to raise this alleged jurisdic-
tional issue.
    The Court of Federal Claims dismissed Mr. Mercer’s
complaint because it “has no jurisdiction to review the
merits of a decision rendered by a federal district court.”
Order, 2016 WL 690472, at *1 (quoting Shinnecock Indian
Nation v. United States, 782 F.3d 1345, 1352 (Fed. Cir.
2015)). The court also disposed of Mr. Mercer’s due
process claim, noting that “[t]he law is well settled that
the Due Process clauses of both the Fifth and Fourteenth
Amendments do not mandate the payment of money and
thus do not provide a cause of action under the Tucker
Act.” Id. at *2 (alteration in original) (quoting Douran-
dish v. United States, 629 F. App’x 966, 970 (Fed. Cir.
2015) (quoting Smith v. United States, 709 F.3d 1114,
1116 (Fed. Cir. 2013))). Finally, the court noted that
Mr. Mercer’s complaint could be read as alleging a Sixth
Amendment ineffective assistance of counsel claim. The
court determined that like the Due Process Clauses, the
Sixth Amendment does not obligate the United States to
pay money damages, and thus also fails to confer jurisdic-
tion over Mr. Mercer’s claims. Order, 2016 WL 690472, at
MERCER   v. US                                             3



*2 n.3 (citing Smith v. United States, 36 F. App’x 444, 446
(Fed. Cir. 2002) (internal citation omitted)).
   Mr. Mercer appeals the dismissal to this court, and we
have jurisdiction under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review de novo whether the Court of Federal
Claims properly dismissed a claim for lack of jurisdiction.
M. Maropakis Carpentry, Inc. v. United States, 609 F.3d
1323, 1327 (Fed. Cir. 2010). The plaintiff bears the bur-
den of establishing the trial court’s subject matter juris-
diction over his complaint. Sanders v. United States, 252
F.3d 1329, 1333 (Fed. Cir. 2001).
     We agree that the Court of Federal Claims lacks ju-
risdiction over Mr. Mercer’s claims. First, the Court of
Federal Claims properly held that it lacks jurisdiction to
consider claims amounting to “collateral attacks” on
criminal convictions. Order, 2016 WL 690472, at *1
(quoting Judd v. United States, No. 15-586C, 2015 WL
6684540, at *1 (Fed. Cl. Oct. 30, 2015) (internal citation
omitted)). That is because “the Court of Federal Claims
does not have jurisdiction to review the decisions of dis-
trict courts or the clerks of district courts relating to
proceedings before those courts.” Joshua v. United States,
17 F.3d 378, 380 (Fed. Cir. 1994).
    Second, “to invoke jurisdiction under the Tucker Act,
a plaintiff must identify a contractual relationship, consti-
tutional provision, statute, or regulation that provides a
substantive right to money damages.” Khan v. United
States, 201 F.3d 1375, 1377 (Fed. Cir. 2000); see also
28 U.S.C. § 1491(a)(1). As we have held, however, “the
Due Process clauses of both the Fifth and Fourteenth
Amendments do not mandate the payment of money and
thus do not provide a cause of action under the Tucker
Act.” Smith, 709 F.3d at 1116. Accordingly, the Court of
Federal Claims properly determined that it lacks jurisdic-
4                                           MERCER   v. US



tion over Mr. Mercer’s due process argument. To the
extent Mr. Mercer attempted to raise a claim under the
Sixth Amendment of ineffective assistance of counsel, the
Court of Federal Claims likewise lacks jurisdiction be-
cause the Sixth Amendment does not mandate the pay-
ment of money damages by the United States. Smith, 36
F. App’x at 446.
                      CONCLUSION
    We have considered Mr. Mercer’s remaining argu-
ments and find them unpersuasive. Because the Court of
Federal Claims properly dismissed Mr. Mercer’s com-
plaint for lack of jurisdiction, we affirm.
                      AFFIRMED
                         COSTS
    No costs.